Citation Nr: 1213423	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a chronic headache disability.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for esophageal problems.

6.  Entitlement to service connection for a chronic rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991.  He also had additional service with the Army National Guard from 1993 to 2004, which included periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and July 2006 decisions rendered by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) in April 2008.  In October 2009, the Board remanded this case for further development.

Evidence was received from the Veteran after the appeal had been certified to the Board.  As such evidence was accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration; as such, the Board will consider this evidence in the adjudication of this appeal.

The issues of entitlement to service connection for hiatal hernia, esophageal problems, and a chronic rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations from September 1990 to April 1991.

2.  Atrial fibrillation and diabetes mellitus are not qualifying chronic disabilities that cannot be attributed to any known clinical diagnoses; and were not incurred in or aggravated by service.

3.  Tension headaches had their onset in service.


CONCLUSIONS OF LAW

1.  Atrial fibrillation was not incurred in or aggravated by service, to include as a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2.  Diabetes mellitus was not incurred in or aggravated by service, to include as a qualifying chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

3.  Tension headaches were incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in February 2004 prior to the initial rating decision.  A letter sent in October 2006 provided notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that such notice was sent after the initial adjudication of this claim, the claim was readjudicated following a subsequent notification letter by way of the May 2007 Statement of the Case (SOC) and Supplemental Statements of the Case (SSOC)  issued in October 2007 and May 2011.  This "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran was also afforded a VA examination.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  As such, he will not be prejudiced by a decision on the merits.

The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claim, but he did explain the issues on appeal.  Moreover, the Veteran volunteered his treatment history and symptoms since service in an attempt to establish causal nexus, which is the particular element needed to substantiate his service connection claim.  Also, the VLJ specifically sought to identify pertinent evidence not currently associated with the claims file by asking the Veteran whether there were any additioanl VA or non-VA treatment records to obtain.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, this case was remanded for additional development in October 2009.  There has been substantial, if not full, compliance with the remand instructions.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Under 38 U.S.C.A. § 101(24) "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Analysis

The Veteran contends he is entitled to service connection for atrial fibrillation, diabetes mellitus, and headaches.  

Service treatment records from the Veteran's period of active duty service are negative for complaints, diagnoses, or treatment of atrial fibrillation, diabetes mellitus, and headaches.  National Guard service records show that on periodic examinations dated in December 1992, September 1995, and April 2000 the Veteran's heart was normal on physical examination.  On the respective corresponding Reports of Medical History, the Veteran specifically denied symptoms of heart palpitations, heart trouble, and chest pain.  

The National Guard and post-service private medical records show a diagnosis of atrial fibrillation in December 2001- not during a period of ACDUTRA service.  A December 2001 medical record shows the Veteran had presented for emergency treatment with complaints of chest pain with and an abrupt onset of rapid heart rate.  The records indicate that he denied any prior episodes of palpitations and had no previous history of cardiac disease.  He was diagnosed with 'new onset atrial fibrillation with rapid ventricular response.'  National Guard service records also reveal the Veteran was diagnosed with 'new onset diabetes mellitus, Type II' in June 2003, during a period of INACDUTRA National Guard service.  

In a March 2006 letter, a private cardiologist, Dr. Beau indicated that the Veteran reported a history of exposure to toxic fumes, paints and other chemicals in the early 1990s.  Dr. Beau stated there is a possibility that his exposure was causative of his electrical dysrhythmia.  A rationale was not provided for the opinion.

In a September 2006 progress note Dr. Counts, a private clinical psychologist, indicated that it was possible the Veteran had 'undiagnosed illnesses' that included tachycardia and diabetes, with no known family history and in spite of being in excellent physical condition.  In a November 2006 progress note, Dr. Counts again identified current health problems of atrial fibrillation and diabetes.  He noted that while in the Persian Gulf conflict, the Veteran was exposed to many chemicals and stated, "[W]ith all the possible varieties of chemicals, I cannot help but wonder of this is an underlying cause to all of the above-mentioned difficulties."

In May 2007 correspondence, Dr. Beau noted that the Veteran had current disorders that included cardiac problems, atrial fibrillation, diabetes, and hypertension.  He opined that it was as likely as not that the disorders could have been caused by his "exposures" during his Persian Gulf tour.  A rationale for the opinion was not provided.

In a May 2007 letter, Dr. Harrington, the Veteran's private physician who had treated him since at least 1995, indicated that he was aware that the Veteran had submitted disability claims to VA; however, there was nothing in his records or by examination that suggested the Veteran's diabetes or his heart trouble were in any way caused by any exposure and therefore, he would not write a letter stating so.

In written statements submitted in support of his claim, the Veteran indicated that during his Gulf service, he and other service members wore flea collars around their wrists and ankles to keep insects off their bodies.  He contends that this exposure to pesticides containing Dioxin caused his diabetes mellitus.  In the alternative, he asserts that he may have developed diabetes mellitus from anthrax vaccinations received in service or exposure to radiation.  

At his hearing in April 2008, the Veteran testified that his headaches and symptoms of atrial fibrillation began during his service in the Gulf and had continued since.  

The Veteran was afforded a VA examination in April 2010.  The examiner diagnosed atrial fibrillation requiring anticoagulation, diabetes mellitus and muscle tension headaches.  The examiner opined that the atrial fibrillation was not related to service, to include the Veteran's Persian Gulf experiences.  The rationale was multifactorial and included the fact that the Veteran had not complained of atrial fibrillation or heart problems in service; all of his echocardiograms were normal; atrial fibrillation was diagnosed in 2001, almost 10 years after service in the Gulf; there was no documentation of any type of exposure that would cause atrial fibrillation; and finally, that atrial fibrillation is a conduction problem.  

With respect to diabetes, the examiner noted that the Veteran was diagnosed with diabetes mellitus in 2003 and had normal glucose levels throughout his service career.  He opined that there is no evidence of exposures while in the Gulf that would cause diabetes and therefore, diabetes was not related to military service.  With respect to the claimed headaches, the Veteran reported that his headaches began around 1990 and were brought on by stress and muscle tension.  The examiner opined that they were not related to his Gulf service because there was an absence of history of headaches in service.  

In a January 2011 addendum opinion, the VA examiner conducted another review of the Veteran's claim file.  He opined that the Veteran's atrial fibrillation was not caused or aggravated by his service-connected PTSD.  The examiner provided a succinct rationale that included an explanation as to what causes atrial fibrillation.  He also stated that there is no literature or objective date that indicates a relationship between atrial fibrillation and PTSD.  He explained that atrial fibrillation was more likely than not caused by a defect in the electrical conduction pathways of the Veteran's heart.  The examiner also opined that the Veteran's tension headaches were not caused by his service-connected PTSD as the objective medical literature indicates that PTSD does not cause tension headaches.  He noted, however, that under a stressful situation the Veteran could tense his musculature around his head and therefore his headaches could be more likely than not aggravated by his PTSD under certain situations.  

As the Veteran's DD 214 shows that he served in Southwest Asia from September 1990 to April 1991, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  Thus, the initial question is whether service connection is warranted for atrial fibrillation, diabetes mellitus, and muscle tension headaches on a presumptive basis due to undiagnosed illnesses under the provisions of 38 U.S.C.A. § 1117.  Since none of these disorders is a condition that the Secretary has determined warrants presumptive service connection, service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Service connection for these disorders will therefore be analyzed on a direct basis.  

Atrial fibrillation and Diabetes 

Turning to the elements necessary to establish service connection on a direct basis, the evidence shows that medical documentation of the onset of these disorders was not during active military service.  Although the Veteran currently reports that symptoms of a rapid heart rate began in the 1990's while stationed in the Gulf, and prior to seeking treatment, the service records do not corroborate his current testimony.  Indeed, the Veteran is noted to have denied symptoms of heart palpitations on several periodic examinations prior to the initial diagnosis of atrial fibrillation in 2001.  Furthermore, the December 2001 private treatment record clearly reflects that the Veteran denied any prior symptoms of rapid heart rate or palpitations.  In fact, the diagnosis in 2001 when he sought emergency treatment was "new onset atrial fibrillation."  Due to these inconsistencies, his current testimony as to the timeframe of his initial onset of symptoms is not considered credible.  Further, the National Guard personnel records and private medical records, establish that the diabetes mellitus also did not manifest during any period of active military service.  The initial diagnosis was in June 2003 and not during a period of ACDUTRA.

The Board notes further that the most probative evidence establishes that these conditions are not etiologically related to service.  

Private medical opinions proffered by Dr. Counts and Dr. Beau attempt to relate the atrial fibrillation and diabetes to military service; however, the Board finds those opinions to be of limited probative value.  In this regard, Dr. Counts' September 2006 opinion is based upon an inaccurate premise.  Indeed, part of his rationale for linking diabetes mellitus to service was the fact that the Veteran has diabetes with 'no known family history of diabetes mellitus.'  Contrary to Dr. Counts' statement, however, the treatment records associated with the initial diagnosis of diabetes mellitus actually do reflect a family history of diabetes mellitus on the Veteran's paternal side.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993) that a medical opinion based on an inaccurate factual premise is of no probative value).  The Board notes further that Dr. Counts is clinical psychologist that was treating the Veteran for psychiatric disorders, as opposed to a physician specializing in family or internal medicine, or cardiovascular or metabolic diseases.  

Also, Dr. Beau's March 2006 and May 2007 opinions, and Dr. Counts' November 2006 opinion, are each expressed in equivocal terms.  The equivocal nature of these opinions diminishes their probative value.  Evidence of a mere possibility is too equivocal to substantiate the Veteran's claim.  The Court has held that that use of equivocal language such as "possible," or, in this case, "there is a possibility" and "could be" makes a statement by an examiner which is speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.)  Finally, the March 2006 and May 2007 opinions from Dr. Beau are not considered probative because rationales for the opinions were not provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has accorded more weight to the VA examiner's opinions.  The VA examiner's opinions (that the atrial fibrillation and diabetes mellitus are not related to service- and that atrial fibrillation was neither caused nor aggravated by the service-connected PTSD) are definitive and were based on the examiner's review of the pertinent medical literature, a comprehensive review of the Veteran's medical history, and his medical experience and expertise as a practitioner of family medicine.  The VA examiner also supported his opinions with clear and well-reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The May 2007 opinion from Dr. Harrington, stating that there was nothing in the Veteran's records or by examination that suggested the Veteran's heart disorder and diabetes were in any way caused by exposures [in service], is also evidence against the claim although less persuasive as a discussion of the pertinent evidence and clinical findings used to reach his conclusion is lacking.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for atrial fibrillation and diabetes mellitus because the persuasive medical evidence indicates that these conditions did not have onset during active service and are not otherwise related to military service.  The persuasive medical evidence (i.e. the January 2011 VA addendum opinion) further indicates that the atrial fibrillation was neither caused nor aggravated by the service-connected PTSD.  Therefore, service connection for atrial fibrillation on a secondary basis is also not warranted.  38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claims, service connection for atrial fibrillation and type II diabetes must be denied.  See 38 U.S.C.A. § 5107(b). 

Headaches

As noted, the Veteran is currently diagnosed with muscle tension headaches.  The Board finds the Veteran competent to report the onset of his headaches was during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Thus, the only element of service connection that needs to be established is a nexus between the headache disorder and service, or a service-connected disability.  A continuity of symptomatology can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Here, the Veteran has competently and credibly reported that his headaches began in service and continued thereafter.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a VA examiner has opined that the Veteran's headache disorder was more likely than not aggravated by his service-connected PTSD.  Thus, the required nexus is met.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for muscle tension headaches.   


ORDER

Service connection for atrial fibrillation is denied.

Service connection for diabetes mellitus is denied.

Service connection for muscle tension headaches is granted.



REMAND

The Veteran seeks service connection for esophageal problems (to include Barrett's Esophagus, hypertensive lower esophageal sphincter with multiple dilations, and unexplained dysphagia), hiatal hernia, and a chronic rash.  He contends that these conditions developed as a result of his Persian Gulf service.

The Veteran was afforded a VA examination in April 2010.  The VA examiner determined that the esophageal problems and hiatal hernia are unrelated to military service, specifically because there was no record of the Veteran having complained of these conditions in service.  The Board notes that a medical opinion based solely on the absence of documentation in the record is inadequate, and an examiner must take into account a Veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran reports that his symptoms began in service, and prior to 1995, although he did not seek formal treatment until then.  The Board thus finds that the examiner's opinion with respect to these claimed conditions is inadequate and a new VA examination is required.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the claimed skin rash, the Veteran has reported that it flares up on an intermittent basis.  He is competent to provide such testimony as these symptoms/manifestations are entirely capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His wife has submitted a statement attesting to the intermittent nature of this condition.  At the April 2010 examination, however, the examiner indicated that he found no evidence of the claimed skin rash on physical examination.  Thus, the Board concludes that the Veteran should be afforded a VA examination, if possible, during a period of flare-up of his skin disorder.  Although the Board acknowledges that as a practical matter, this is often difficult to accomplish, such an attempt should at least be made.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994)(where the claim is for a disorder which is cyclical in the manifestation of its symptoms, the examination must be conducted during an active stage of the disease.); see also Voerth v. West, 13 Vet. App. 117, 123 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed conditions.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to her condition.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  Then, notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of the nature, onset, and chronicity of his esophageal, hiatal hernia, and skin symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed esophageal problems (to include Barrett's Esophagus, hypertensive lower esophageal sphincter with multiple dilations, and unexplained dysphagia) and hiatal hernia condition.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

a) The examiner should state whether it was at least as likely as not that his esophageal problems and hiatal hernia had its onset in service or is related to active military service, to include exposure to pesticides or other reported exposures therein (e.g. paint fumes, sandstorms, etc.).  In doing so, the examiner must comment on the Veteran's credible and competent report that during his Gulf service he was: 1) exposed to sandstorms during which excessive amounts of sand entered his mouth, throat, and nose and 2) required to paint helicopter blades without proper ventilation and thus experienced symptoms of irritation, burning, and stinging in his eyes, throat, and mouth from the fumes. 

The examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology since service.  

b) The examiner should note that the Veteran has been diagnosed with irritable bowel syndrome.  Please indicate whether it is at least as likely as not that the Veteran's esophageal and/or hiatal hernia conditions are either caused and/or aggravated by that disorder, or any another service-connected disorder. 

The rationale for all opinions expressed should be provided in a legible report.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Schedule the Veteran for an appropriate VA examination to determine nature and etiology of the claimed skin rash.  If at all possible, the examination should be scheduled during a period of flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see Voerth v. West, 13 Vet. App. 117, 123 (1999).  The claims folder must be made available and reviewed by the examiner.  

In offering an assessment of whether the Veteran actually has a chronic skin disorder and its likely etiology, the examiner should note that the Board finds competent and credible the Veteran's account as to the onset and chronicity of his skin symptoms.  Therefore, in commenting on the etiology and onset, the examiner must acknowledge and discuss the Veteran's lay report regarding the onset and chronicity of his skin symptoms.  

In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


